Rao, Judge:
These appeals for reappraisement have been sub-
mitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the Court, that the merchandise covered by the appeals for reappraisement enumerated in Schedule A, attached hereto and made a part hereof, was exported from Japan.
IT IS FURTHER STIPULATED AND AGREED that on or about the date of exportation of such merchandise to the United States the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets from the country in which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, was the net invoice price, packing included.
IT IS FURTHER STIPULATED AND AGREED that on or. about the date of exportation such or similar merchandise was not freely offered for consumption in the country of exportation.
IT IS FURTHER STIPULATED AND AGREED that the appeals for re-appraisement set forth in Schedule A may be submitted on this stipulation.
On the agreed facts I find export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the net invoice prices, packing included.
Judgment will be entered accordingly.